Exhibit 10.2

 

Schedule Prepared in Accordance with Instruction 2 to Item 601 of Regulation S-K

 

The 2014 Subordinated Secured Convertible Pay-In-Kind Notes due August 4, 2024
dated August 4, 2014 are substantially identical in all material respects except
as to the noteholder and the principal amount.

 

Holder

 

Principal
Amount

 

Richard Kiphart

 

$

750,000

 

John Thomas Hurvis Revocable Trust

 

$

250,000

 

 

FORM OF 2014 SUBORDINATED SECURED CONVERTIBLE PAY-IN-KIND NOTE DUE AUGUST 4,
2024

 

NEITHER THIS CONVERTIBLE NOTE NOR THE SECURITIES INTO WHICH THIS CONVERTIBLE
NOTE IS CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THIS CONVERTIBLE NOTE AND THE
SECURITIES INTO WHICH IT IS CONVERTIBLE MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF
COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.

 

LIME ENERGY CO.

 

Issuance Date: August 4, 2014

 

Original Principal Amount: U.S. $

 

FOR VALUE RECEIVED, Lime Energy Co., a Delaware corporation (the “Company”),
hereby promises to pay to [           ] or its registered assigns (“Holder”) the
amount set out above as the Original Principal Amount (as reduced pursuant to
the terms hereof pursuant to conversion or otherwise, the “Principal”) when due,
whether upon the Maturity Date (as defined below), acceleration, redemption or
otherwise (in each case in accordance with the terms hereof) and to pay interest
(“Interest”) on any outstanding Principal at the Interest Rate as required by
Section 2 hereof.  This 2014 Subordinated Secured Convertible Pay-In-Kind Note
(including all 2014 Subordinated Secured Convertible Pay-In-Kind Notes issued in
exchange, transfer or replacement hereof, this “Note”) is issued pursuant to the
Subscription Agreement (as defined below) on the Closing Date (collectively, the
“Notes”).  Certain capitalized terms used herein are defined in Section 24. 
Capitalized terms used but not defined herein shall have the meanings set forth
in the Subscription Agreement.

 

1.                                      PAYMENTS OF PRINCIPAL.  On the Maturity
Date, the Company shall pay to the Holder an amount in cash representing all
outstanding Principal and accrued and unpaid Interest, if any.  The “Maturity
Date” shall be August 4, 2024, as may be extended at the option of the Holder
(i) in the event that, and for so long as, a Trigger Event (as defined in
Section 4(a)) shall have occurred and be continuing on the Maturity Date (as may
be extended pursuant to this Section 1) or any event that shall

 

--------------------------------------------------------------------------------


 

have occurred and be continuing that with the passage of time and the failure to
cure would result in a Trigger Event, and (ii) through the date that is ten
(10) Business Days after the consummation of a Change of Control in the event
that a Change of Control is publicly announced.  Other than as specifically
permitted by the Note, the Company may not prepay any portion of the outstanding
Principal or accrued and unpaid Interest.

 

2.                                      INTEREST; INTEREST RATE.  During the
term of this Note, Interest shall accrue on outstanding Principal at an interest
rate equal to twelve and one half percent (12.5%) per annum, (the “Interest
Rate”) commencing on the Issuance Date.  Interest shall be calculated on the
basis of a 365-day year and the actual number of days elapsed, to the extent
permitted by applicable law.  Any Interest that shall accrue hereunder shall be
payable semi-annually in arrears on each June 30 and December 31 (each an
“Interest Payment Due Date”), beginning on the first such date after the
Issuance Date hereof, in cash or additional Notes in denominations (rounded if
necessary to the nearest dollar, and on the other terms herein except for the
principal amount and issuance date) of One Dollar ($1.00) and integral multiples
thereof, in an aggregate principal amount equal to the amount of interest that
would be payable on this Note, if such interest were paid in cash, at the option
of the Company.  On each Interest Payment Due Date that the Company elects to
pay in an additional Note instead of cash payment, the Company shall issue and
deliver such additional Note to the Holder (and all other holders of Notes who
must be similarly and proportionally paid Interest in cash or issued additional
Notes) entitled to such payment of Interest or, upon notice to the Holder, in
lieu of delivering physical additional Notes, the Company shall make a record on
its books of the additional Notes so issued without delivering physical Notes to
the Holder.  Interest hereunder will be paid to the Holder or its assignee in
whose name this Note is registered on the records of the Company regarding
registration and transfers of Notes.

 

3.                                      CONVERSION OF NOTES.  This Note shall be
convertible by the Holder into shares of the Company’s Common Stock on the terms
and conditions set forth in this Section 3.

 

(a)                                 Conversion Right.  Subject to the provisions
of Section 3(e), at any time or times on or after the Determination Date (as
defined below), the Holder shall be entitled to convert, at the Holder’s sole
option, any portion of the outstanding and unpaid Conversion Amount (as defined
below) into fully paid and nonassessable shares of Common Stock, at the
Conversion Rate (as defined below).  The Company shall not issue any fraction of
a share of Common Stock upon any conversion.  If the issuance would result in
the issuance of a fraction of a share of Common Stock, the Company shall round
such fraction of a share of Common Stock up to the nearest whole share.  The
Company shall pay any and all transfer, stamp and similar taxes that may be
payable with respect to the issuance and delivery of Common Stock upon
conversion of any Conversion Amount; provided that the Company shall not be
required to pay any tax that may be payable in respect of any issuance of Common
Stock to any Person other than the converting Holder or with respect to any
income tax due by the Holder with respect to such Common Stock.

 

(b)                                 Forced Conversion.  The Company shall have
the right to call all, but not less than all, of the Notes for conversion of all
or a portion of the Principal and accrued and unpaid Interest at the Conversion
Price (as defined below) if the Weighted Average Price for the Company’s Common
Stock (i) during the period commencing on the Issuance Date and terminating on
the first anniversary of the Issuance Date, is at least two hundred percent
(200%) of the Conversion Price for at least 20 Trading Days during a 30 Trading
Day period ending within 5 Trading Days prior to the Company sending a notice
(the “Forced Conversion Notice”) of forced conversion and the date of such
forced conversion (the “Forced Conversion Notice Date”) to the holders of the
Notes (the “Measurement Period”), or (ii) during the period commencing on the
day following the first anniversary of the Issuance Date and terminating on the
Maturity Date, is at least one hundred seventy-five percent (175%) of the
Conversion Price for at least 20 Trading Days during a 30-Trading Day Period
ending within 5 Trading Days prior to

 

2

--------------------------------------------------------------------------------


 

the Company sending a Forced Conversion Notice of forced conversion and the
Forced Conversion Notice Date to the holders of the Notes (also, the
“Measurement Period”).  The date the Note shall be converted pursuant to this
provision shall be within thirty (30) days after the Forced Conversion Notice
Date specified in the Forced Conversion Notice sent to the holders of the Notes.

 

(c)                                  Conversion Rate.  The number of shares of
Common Stock issuable upon conversion of any Conversion Amount shall be
determined by dividing (x) such Conversion Amount by (y) the then applicable
Conversion Price (the “Conversion Rate”).

 

(i)                             “Conversion Amount” means the sum of (A) the
portion of the Principal to be converted, with respect to which this
determination is being made, and (B) accrued and unpaid Interest with respect to
such Principal, if any.

 

(ii)                          “Conversion Price” means as of any Conversion Date
(as defined below) or other date of determination, an amount equal to the
average consolidated closing bid price per share of the Company Common Stock as
reported on the principal market on the first five business days after the first
to occur of (x) the date on which the Company has publicly announced that it has
entered into the contract with a utility that is separately described in a
letter provided by the Company to the Holder on the date hereof and (y) the date
on which the Board of Directors of the Company has determined that it is no
longer reasonably probably that such agreement shall be entered into by the
Company plus the amount that is equal to .0625 multiplied by that average
consolidating closing bid price per share of the Company Common Stock, subject
to adjustment as provided herein.

 

(d)                                 Mechanics of Conversion.

 

(i)                                     Optional Conversion.  To convert any
Conversion Amount into shares of Common Stock on any date (a “Conversion Date”),
the Holder shall (A) transmit by facsimile (or otherwise deliver), for receipt
on or prior to 11:59 p.m., New York Time, on such date, a copy of an executed
notice of conversion in the form attached hereto as Exhibit I (the “Conversion
Notice”) to the Company and (B) surrender this Note to a reputable common
carrier for delivery to the Company as soon as practicable on or following such
date (or an indemnification undertaking with respect to this Note in the case of
its loss, theft or destruction).  On or before the second (2nd) Trading Day
following the date of receipt of a Conversion Notice, the Company shall transmit
by facsimile a confirmation of receipt of such Conversion Notice to the Holder
and the Company’s transfer agent (the “Transfer Agent”).  If this Note is
physically surrendered for conversion and the outstanding Principal of this Note
is greater than the Principal portion of the Conversion Amount being converted,
then the Company shall as soon as practicable and in no event later than three
(3) Business Days after receipt of this Note and at its own expense, issue and
deliver to the holder a new Note (in accordance with Section 14(d)) representing
the outstanding Principal not converted.  The Person or Persons entitled to
receive the shares of Common Stock issuable upon a conversion of this Note shall
be treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.  In the event of a partial conversion of
this Note pursuant hereto, the principal amount converted shall be deducted from
the outstanding Principal for purposes of calculating interest payments due on
the Note pursuant to Section 2.

 

(ii)                                  Delivery of Certificates.  On or before
the third (3rd) Trading Day following the date of receipt of a Conversion Notice
(the “Share Delivery Date”) or request for removal of restrictive legends on the
shares of Common Stock issuable in connection therewith, the Company shall
(x) provided that the Transfer Agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder’s or its designee’s balance account with DTC through its

 

3

--------------------------------------------------------------------------------


 

Deposit Withdrawal Agent Commission system or (x) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled.

 

(iii)                               Registration; Book-Entry.  The Company shall
maintain a register (the “Register”) for the recordation of the names and
addresses of the holders of each Note and the principal amount of the Notes held
by such holders (the “Registered Notes”).  The entries in the Register shall be
conclusive and binding for all purposes absent manifest error.  The Company and
the holders of the Notes shall treat each Person whose name is recorded in the
Register as the owner of a Note for all purposes, including, without limitation,
the right to receive payments of Principal and accrued and unpaid Interest
hereunder, notwithstanding notice to the contrary.  A Registered Note may be
assigned or sold in whole or in part only by registration of such assignment or
sale on the Register.   Upon its receipt of a satisfactory request to assign or
sell all or part of any Registered Note by a Holder and the physical surrender
of this Note to the Company, the Company shall record the information contained
therein in the Register and issue one or more new Registered Notes in the same
aggregate principal amount as the principal amount of the surrendered Registered
Note to the designated assignee or transferee pursuant to Section 15.

 

(iv)                              Pro Rata Conversion; Disputes.  In the event
that the Company receives a Conversion Notice from more than one holder of Notes
for the same Conversion Date and the Company can convert some, but not all, of
such portions of the Notes submitted for conversion, the Company shall convert
from each holder of Notes electing to have Notes converted on such date a pro
rata amount of such holder’s portion of its Notes submitted for conversion based
on the principal amount of Notes submitted for conversion on such date by such
holder relative to the aggregate principal amount of all Notes submitted for
conversion on such date.  In the event of a dispute as to the number of shares
of Common Stock issuable to the Holder in connection with a conversion of this
Note, the Company shall issue to the Holder the number of shares of Common Stock
not in dispute and resolve such dispute in accordance with Section 20.

 

(e)                                  Limitations on Conversions.  The Company
shall not be obligated to issue any shares of Common Stock upon conversion of
this Note, and no Purchaser shall be entitled to receive any shares of Common
Stock if the issuance of such shares of Common Stock would exceed that number of
shares of Common Stock which the Company may issue upon conversion of the Notes
or otherwise without breaching the Company’s obligations under the rules or
regulations of the Principal Market (the “Exchange Cap”), except that such
limitation shall not apply in the event that the Company (i) obtains the
approval of its stockholders as required by the applicable rules of the
Principal Market for issuances of shares of Common Stock in excess of such
amount or (ii) obtains a written opinion from outside counsel to the Company
that such approval is not required, which opinion shall be reasonably
satisfactory to the Required Holders.  Until such approval or written opinion is
obtained, no Purchaser shall be issued in the aggregate, upon conversion of any
Notes, shares of Common Stock in an amount greater than the product of the
Exchange Cap multiplied by a fraction, the numerator of which is the total
number of shares of Common Stock underlying the Notes issued to such Purchaser
pursuant to the Subscription Agreement on the Issuance Date and the denominator
of which is the aggregate number of shares of Common Stock underlying all the
outstanding Notes (with respect to each Purchaser, the “Exchange Cap
Allocation”).  In the event that any Purchaser shall sell or otherwise transfer
any of such Purchaser’s Notes, the transferee shall be allocated a pro rata
portion of such Purchaser’s Exchange Cap Allocation, and the restrictions of the
prior sentence shall apply to such transferee with respect to the portion of the
Exchange Cap Allocation allocated to such transferee.   In the event that any
holder of Notes shall convert all of such holder’s Notes for a number of shares
of Common Stock which, in the aggregate, is less than such holder’s Exchange Cap
Allocation, then the difference between such holder’s Exchange Cap Allocation

 

4

--------------------------------------------------------------------------------


 

and the number of shares of Common Stock actually issued to such holder shall be
allocated to the respective Exchange Cap Allocations of the remaining holders of
the Notes on a pro rata basis in proportion to the total number of shares of
Common Stock underlying the Notes then held by each such holder.

 

4.                                      RIGHTS UPON TRIGGER EVENT.

 

(a)                                 Trigger Event.  Each of the following events
shall constitute a “Trigger Event”:

 

(i)                                     at any time following the sixtieth
(60th) day that the Company fails to have a sufficient number of authorized
shares of Common Stock available to satisfy its obligations for issuance upon a
conversion of the full Conversion Amount of this Note (without regard to any
limitations on conversion);

 

(ii)                                  the Company’s failure to pay to the Holder
any amount of Principal (including, without limitation, any redemption
payments), Interest or other amounts when and as due under this Note, except, in
the case of a failure to pay any Interest when and as due, in which case only if
such failure continues for a period of at least fifteen (15) Business Days;

 

(iii)                               the Company, pursuant to or within the
meaning of Title 11, U.S.  Code, or any similar federal or state law for the
relief of debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary
case, (B) consents to the entry of an order for relief against it in an
involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;

 

(iv)                              a court of competent jurisdiction enters an
order or decree under any Bankruptcy Law that (A) is for relief against the
Company in an involuntary case, (B) appoints a Custodian of the Company or
(C) orders the liquidation of the Company;

 

(v)                                 the Company breaches any representation,
warranty, covenant or other term or condition of any Transaction Document, and
such breach constitutes, individually or in the aggregate, a Material Adverse
Effect; provided, however, that in the case of a breach of a covenant which is
curable, only if such breach continues for a period of at least twenty (20)
consecutive Business Days;

 

(b)                                 Redemption Right.  Upon the occurrence of a
Trigger Event with respect to this Note or any other note, the Company shall
within three (3) Business Days deliver written notice thereof via facsimile or
e-mail and overnight courier (a “Trigger Event Notice”) to the Holder.  At any
time after the earlier of the Holder’s receipt of a Trigger Event Notice and the
Holder becoming aware of a Trigger Event, the Holder, at its option, may require
the Company to redeem all or any portion of this Note by delivering written
notice thereof (the “Trigger Event Redemption Notice”) to the Company, which
Trigger Event Redemption Notice shall indicate the portion of this Note the
Holder is electing to have redeemed.  Each portion of this Note subject to
redemption by the Company pursuant to this Section 4(b) shall be redeemed by the
Company at an amount equal to any accrued and unpaid and Interest, plus the
Conversion Amount to be redeemed multiplied by the Redemption Premium (the
“Trigger Event Redemption Price”).  Redemptions required by this
Section 4(b) shall be made in accordance with the provisions of Section 9.   To
the extent redemptions required by this Section 4(b) are deemed or determined by
a court of competent jurisdiction to be prepayments of the Note by the Company,
such redemptions shall be deemed to be voluntary prepayments.  The parties
hereto agree that in the event of the Company’s redemption of any portion of the
Note under this Section 4(b), the Holder’s damages would be uncertain and
difficult to estimate because of the parties’ inability to predict future
interest rates and the uncertainty of the availability of a suitable substitute
investment opportunity for the Holder.  Accordingly, any Triggering Event

 

5

--------------------------------------------------------------------------------


 

Redemption Price due under this Section 4(b) is intended by the parties to be,
and shall be deemed, a reasonable estimate of the Holder’s actual loss of its
investment opportunity and not as a penalty.

 

5.                              RIGHTS UPON CHANGE OF CONTROL.  If at the time
known to the Company, no sooner than fifteen (15) days nor later than ten
(10) days prior to the consummation of a Change of Control, but in any event not
prior to the public announcement of such Change of Control, the Company shall
deliver written notice thereof via facsimile and overnight courier to the Holder
(a “Change of Control Notice”).   At any time during the period beginning on the
date of the Holder’s receipt of a Change of Control Notice and ending twenty
(20) Trading Days after the consummation of such Change of Control, the Holder,
at its option, may require the Company to redeem all or any portion of this Note
after receipt by the Company of such notice and promptly after (or upon, in the
case of such notice delivered prior to the Change of Control) consummation of
the Change of Control by delivering written notice thereof (“Change of Control
Redemption Notice”) to the Company, which Change of Control Redemption Notice
shall indicate the Conversion Amount the Holder is electing to have redeemed. 
The portion of this Note subject to redemption pursuant to this Section 5 shall
be redeemed by the Company in cash for an amount equal to any accrued and unpaid
Interest, plus the product of the Conversion Amount to be redeemed multiplied by
the Change of Control Premium (the “Change of Control Redemption Price”). 
Redemptions required by this Section 5 shall be made in accordance with the
provisions of Section 9 and shall have priority to payments to stockholders in
connection with a Change of Control.  To the extent redemptions required by this
Section 5(B) are deemed or determined by a court of competent jurisdiction to be
prepayments of the Note by the Company, such redemptions shall be deemed to be
voluntary prepayments.  Notwithstanding anything to the contrary in this
Section 5, until the Change of Control Redemption Price is paid in full, the
Conversion Amount submitted for redemption under this Section 5(B) may be
converted, in whole or in part, by the Holder into Common Stock pursuant to
Section 3.

 

6.                                      RIGHTS UPON OTHER CORPORATE EVENTS.

 

In addition to and not in substitution for any other rights hereunder, prior to
the consummation of any Fundamental Transaction pursuant to which holders of
shares of Common Stock are entitled to receive securities or other assets with
respect to or in exchange for shares of Common Stock (a “Corporate Event”), the
Company shall make appropriate provision to insure that the Holder will
thereafter have the right to receive upon a conversion of this Note, (i) in
addition to the shares of Common Stock receivable upon such conversion, if
applicable, such securities or other assets to which the Holder would have been
entitled with respect to such shares of Common Stock had such shares of Common
Stock been held by the Holder upon the consummation of such Corporate Event
(without taking into account any limitations or restrictions on the
convertibility of this Note) or (ii) in lieu of the shares of Common Stock
otherwise receivable upon such conversion, such securities or other assets
received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as the Holder would have
been entitled to receive had this Note initially been issued with conversion
rights for the form of such consideration (as opposed to shares of Common Stock)
at a conversion rate for such consideration commensurate with the Conversion
Rate.  The provisions of this Section shall apply similarly and equally to
successive Corporate Events and shall be applied without regard to any
limitations on the conversion or redemption of this Note.

 

7.                                      ADJUSTMENT OF CONVERSION PRICE UPON
SUBDIVISION OR COMBINATION OF COMMON STOCK.  If the Company at any time on or
after the Issuance Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced.  If the
Company at any time on or after the Issuance Date

 

6

--------------------------------------------------------------------------------


 

combines (by combination, reverse stock split or otherwise) one or more classes
of its outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased.

 

8.                                      RESERVATION OF AUTHORIZED SHARES.

 

(a)                         Reservation.  So long as any of the Notes are
outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of effecting the conversion of the Notes, the number of shares of Common
Stock as shall from time to time be necessary to effect the conversion of all of
the Notes then outstanding; provided that at no time shall the number of shares
of Common Stock so reserved be less than the number of shares required to be
reserved by the previous sentence (without regard to any limitations on
conversions) (the “Required Reserve Amount”).  The number of shares of Common
Stock reserved for conversions of the Notes and each increase in the number of
shares so reserved shall be allocated pro rata among the holders of the Notes
based on the principal amount of the Notes held by each holder at the Closing
Date or increase in the number of reserved shares, as the case may be (the
“Authorized Share Allocation”).   In the event that a holder shall sell or
otherwise transfer any of such holder’s Notes, each transferee shall be
allocated a pro rata portion of such holder’s Authorized Share Allocation.   Any
shares of Common Stock reserved and allocated to any Person which ceases to hold
any Notes shall be allocated to the remaining holders of Notes, pro rata based
on the principal amount of the Notes then held by such holders.

 

(b)                                 Insufficient Authorized Shares.  If at any
time while any of the Notes remain outstanding the Company does not have a
sufficient number of authorized and unreserved shares of Common Stock to satisfy
its obligation to reserve for issuance upon conversion of the Notes at least a
number of shares of Common Stock equal to the Required Reserve Amount (an
“Authorized Share Failure”), then the Company shall immediately take all action
necessary to increase the Company’s authorized shares of Common Stock to an
amount sufficient to allow the Company to reserve the Required Reserve Amount
for the Notes then outstanding.   Without limiting the generality of the
foregoing sentence, as soon as practicable after the date of the occurrence of
an Authorized Share Failure, but in no event later than ninety (90) days after
the occurrence of such Authorized Share Failure, the Company shall hold a
meeting of its stockholders for the approval of an increase in the number of
authorized shares of Common Stock.  In connection with such meeting, the Company
shall provide each stockholder with a proxy statement and shall use its best
efforts to solicit its stockholders’ approval of such increase in authorized
shares of Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal.

 

9.                                      HOLDER’S REDEMPTIONS.

 

(a)                                 The Company shall deliver the applicable
Trigger Event Redemption Price to the Holder within five (5) Business Days after
the Company’s receipt of the Holder’s Trigger Event Redemption Notice.  If the
Holder has submitted a Change of Control Redemption Notice in accordance with
Section 5(b), the Company shall deliver the applicable Change of Control
Redemption Price to the Holder within five (5) Business Days after the
consummation of such Change of Control if such notice is received prior to the
consummation of such Change of Control and within five (5) Business Days after
the Company’s receipt of such notice otherwise.  In the event of a redemption of
less than all of the Conversion Amount of this Note, the Company shall promptly
cause to be issued and delivered to the Holder a new Note (in accordance with
Section 14(d)) representing the outstanding Principal which has not been
redeemed.  In the event that the Company does not pay the applicable Redemption
Price to the Holder within the time period required, at any time thereafter and
until the Company pays such unpaid Redemption Price in full, the Holder shall
have the option, in lieu of redemption, to require the Company to promptly

 

7

--------------------------------------------------------------------------------


 

return to the Holder all or any portion of this Note representing the Conversion
Amount that was submitted for redemption and for which the applicable Redemption
Price has not been paid.  Upon the Company’s receipt of such notice, (x) the
Redemption Notice shall be null and void with respect to such Conversion Amount,
(y) the Company shall immediately return this Note, or issue a new Note (in
accordance with Section 15(d)) to the Holder representing such Conversion Amount
and (z) the Conversion Price of this Note or such new Notes shall be adjusted to
the lesser of (A) the Conversion Price as in effect on the date on which the
Redemption Notice is voided and (B) the lowest Closing Bid Price of the Common
Stock during the period beginning on and including the date on which the
Redemption Notice is delivered to the Company and ending on and including the
date on which the Redemption Notice is voided.

 

(b)                         Redemption by Other Holders.  Upon the Company’s
receipt of notice from any of the holders of the other notes for redemption or
repayment as a result of an event or occurrence substantially similar to the
events or occurrences described in Section 4(b) or Section 5(b) (each, an “Other
Redemption Notice”), the Company shall immediately, but no later than three
(3) Business Days of its receipt thereof, forward to the Holder by facsimile a
copy of such notice.  If the Company receives a Redemption Notice and one or
more Other Redemption Notices, during the seven (7) Business Day period
beginning on and including the date which is three (3) Business Days prior to
the Company’s receipt of the Holder’s Redemption Notice and ending on and
including the date which is three (3) Business Days after the Company’s receipt
of the Holder’s Redemption Notice and the Company is unable to redeem all
Principal, Interest and other amounts designated in such Redemption Notice and
such Other Redemption Notices received during such seven (7) Business Day
period, then the Company shall redeem a pro rata amount from each holder of the
Notes (including the Holder) based on the principal amount of the Notes
submitted for redemption pursuant to such Redemption Notice and such Other
Redemption Notices received by the Company during such seven (7) Business Day
period.

 

10.                               VOTING RIGHTS.  The Holder shall have no
voting rights as the holder of this Note, except as required by Delaware law and
as expressly provided in this Note.

 

11.                               COVENANTS.

 

(a)                                 Rank and Subordination.  All payments due
under this Note (i) shall rank pari passu with all of the Notes, (ii) shall rank
senior to all other unsecured indebtedness of the Company incurred on or after
the date of this Note, and (iii) shall rank junior in right of payment and
otherwise subordinate to all Senior Debt and all rights in respect of the Senior
Debt loan documents.  The Holder promptly shall execute and deliver all
documents reasonably required by the holders of Senior Debt to evidence such
subordination.  The term “Senior Debt” means the following: (i) any and all
commercial loans or other credit facilities that e or will be secured by all or
substantially all of the assets of the Company and that shall have been approved
by the Company’s Board of Directors as senior in rank to the Notes and any other
notes and (ii) any and all obligations to the issuers of surety bonds and
performance bonds for which the Company or any of its Subsidiaries is the
principal obligor.

 

(b)                                 Restricted Payments.  The Company shall not,
and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, redeem, defease, repurchase, repay or make any payments in respect
of, by the payment of cash or cash equivalents (in whole or in part, whether by
way of open market purchases, tender offers, private transactions or otherwise),
all or any portion of any unsecured commercial loans or other credit facilities
(other than Senior Debt),  whether by way of payment in respect of principal of
(or premium, if any) or interest, if at the time such payment is due or is
otherwise made or after giving effect to such payment, an event constituting, or
that with the passage of time and without being cured would constitute, a
Trigger Event has occurred and is continuing.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Restriction on Redemption and Cash
Dividends.  Until all of the Notes have been converted, redeemed or otherwise
satisfied in accordance with their terms, the Company shall not, directly or
indirectly, redeem, repurchase or declare or pay any cash dividend or
distribution on its capital stock without the prior express written consent of
the Required Holders.

 

12.                               PARTICIPATION.  The Holder, as the holder of
this Note, shall be entitled to receive such dividends paid and distributions
made generally to all the holders of Common Stock to the same extent as if the
Holder had so converted this Note into Common Stock (without regard to any
limitations on conversion herein or elsewhere) and had held such shares of
Common Stock on the record date for such dividends and distributions.  Payments
under the preceding sentence shall be made concurrently with the dividend or
distribution to the holders of Common Stock.   Notwithstanding any provision of
this Section 12 to the contrary, in the event that the Forced Conversion Notice
shall have been given to the Holder in accordance with Section 3(b), then this
Section 12 shall not apply, because this Note shall be deemed to have been
converted into shares of Common Stock pursuant to Section 3(b).

 

13.                               VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. 
In addition to the written consent of the Company, the affirmative vote of the
Required Holders at a meeting duly called for such purpose or the written
consent without a meeting of the Required Holders shall be required for any
change or amendment to this Note or the other notes.  No consideration shall be
offered or paid to any holder of Notes to amend or consent to a waiver or
modification of the Notes, unless the same consideration also is offered to all
of the holders of Notes.

 

14.                               TRANSFER.  This Note may be offered, sold,
assigned or transferred by the Holder without the consent of the Company,
subject to the restrictive legends on this Note and the provisions of
Section 1.12 and Section 2.2 of the Subscription Agreement.

 

15.                               REISSUANCE OF THIS NOTE.

 

(a)                                 Transfer.  If this Note is to be
transferred, the Holder shall surrender this Note to the Company, whereupon the
Company will forthwith issue and deliver upon the order of the Holder a new Note
(in accordance with Section 15(d)), registered as the Holder may request,
representing the outstanding Principal being transferred by the Holder and, if
less than the entire outstanding Principal is being transferred, a new Note (in
accordance with Section 15(d)) to the Holder representing the outstanding
Principal not being transferred.  The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of
Section 3(d)(iii) following conversion or redemption of any portion of this
Note, the outstanding Principal represented by this Note may be less than the
Principal stated on the face of this Note.

 

(b)                                 Lost, Stolen or Mutilated Note.  Upon
receipt by the Company of evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of this Note, and, in the case of loss,
theft or destruction, of any indemnification undertaking by the Holder to the
Company in customary form and, in the case of mutilation, upon surrender and
cancellation of this Note, the Company shall execute and deliver to the Holder a
new Note (in accordance with Section 15(d)) representing the outstanding
Principal.

 

(c)                                  Note Exchangeable for Different
Denominations.  This Note is exchangeable, upon the surrender hereof by the
Holder at the principal office of the Company, for a new Note or Notes (in
accordance with Section 15(d)) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Issuance of New Notes.  Whenever the Company
is required to issue a new Note pursuant to the terms of this Note, such new
Note (i) shall be of like tenor with this Note, (ii) shall represent, as
indicated on the face of such new Note, the Principal remaining outstanding (or
in the case of a new Note being issued pursuant to Section 15(a) or
Section 15(c), the Principal designated by the Holder which, when added to the
principal represented by the other new Notes issued in connection with such
issuance, does not exceed the Principal remaining outstanding under this Note
immediately prior to such issuance of new Notes), (iii) shall have an issuance
date, as indicated on the face of such new Note, which is the same as the
Issuance Date of this Note, (iv) shall have the same rights and conditions as
this Note, and (v) shall represent accrued and unpaid Interest and Late Charges
on the Principal and Interest of this Note, if any, from the Issuance Date.

 

16.                       REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS,
BREACHES AND INJUNCTIVE RELIEF.  The remedies provided in this Note shall be
cumulative and in addition to all other remedies available under this Note and
the Subscription Agreement at law or in equity (including a decree of specific
performance and/or other injunctive relief) and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note.   Amounts set forth or provided
for herein with respect to payments, conversion and the like (and the
computation thereof) shall be the amounts to be received by the Holder and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof).  The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate.  The
Company therefore agrees that, in the event of any such breach or threatened
breach, specifically including but not limited to the Company’s failure to
adjust the Conversion Price as required hereunder, the Holder shall be entitled,
upon posting a bond and demonstrating economic loss, in addition to all other
available remedies, to an injunction restraining any breach.

 

17.                       PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. 
If (a) this Note is placed in the hands of an attorney for collection or
enforcement or is collected or enforced through any legal proceeding or the
Holder otherwise takes action to collect amounts due under this Note or to
enforce the provisions of this Note or (b) there occurs any bankruptcy,
reorganization, receivership of the Company or other proceedings affecting
Company creditors’ rights and involving a claim under this Note, then the
Company shall pay the reasonable costs incurred by the Holder for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
reasonable attorneys’ fees and disbursements.

 

18.                       CONSTRUCTION; HEADINGS.  This Note shall be deemed to
be jointly drafted by the Company and all the Purchasers and shall not be
construed against any person as the drafter hereof.  The headings of this Note
are for convenience of reference and shall not form part of, or affect the
interpretation of, this Note.

 

19.                       FAILURE OR INDULGENCE NOT WAIVER.  No failure or delay
on the part of the Holder in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

20.                       DISPUTE RESOLUTION.  In the case of notice from the
Holder of a dispute as to the determination of the Closing Bid Price, the
Closing Sale Price or the Weighted Average Price or the arithmetic calculation
of the Conversion Rate or any Redemption Price, the Company shall submit to the

 

10

--------------------------------------------------------------------------------


 

Holder its determinations or arithmetic calculations via facsimile or electronic
mail within five (5) Business Days of receipt of such notice from the Holder. 
If the Holder and the Company are unable to agree upon such determination or
calculation within five (5) Business Days of the expiration of the foregoing
initial 5 Business Days, then the Company shall, within five (5) Business Days
thereafter submit via facsimile or electronic mail (a) the disputed
determination of the Closing Bid Price, the Closing Sale Price or the Weighted
Average Price to an independent, reputable investment bank (which is ranked in
the top 20 investment banks nationally, by revenue) selected by the Company and
approved by the Holder, or (b) the disputed arithmetic calculation of the
Conversion Rate or any Redemption Price to the Company’s independent, outside
accountant (which is ranked in the top 20 accounting firms nationally, by
revenue).  The Company, at the Company’s expense, shall cause the investment
bank, or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
ten (10) Business Days from the time it receives the disputed determinations or
calculations.  Such investment bank’s, or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.  The procedures required by this Section 20 are collectively
referred to herein as the “Dispute Resolution Procedures.”

 

21.                       NOTICES AND PAYMENTS.

 

(a)                         Notices.  Whenever notice is required to be given
under this Note, unless otherwise provided herein, such notice shall be given in
accordance with Section 2.7 of the Subscription Agreement.  The Company shall
provide the Holder with prompt written notice of all actions taken pursuant to
this Note, including in reasonable detail a description of such action and the
reason therefore.  Without limiting the generality of the foregoing, the Company
will give written notice to the Holder (i) immediately upon any adjustment of
the Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least twenty (20) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any pro
rata subscription offer to holders of Common Stock or (C) for determining rights
to vote with respect to any Change of Control, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.

 

(b)                         Payments.  Whenever any payment of cash is to be
made by the Company to any Person pursuant to this Note, such payment shall be
made in lawful money of the United States of America by a check drawn on the
account of the Company and sent via overnight courier service to such Person at
such address as previously provided to the Company in writing (which address, in
the case of each of the Purchasers, shall initially be as set forth on the
Schedule of Purchasers attached to the Subscription Agreement); provided that
the Holder may elect to receive a payment of cash via wire transfer of
immediately available funds by providing the Company with prior written notice
setting out such request and the Holder’s wire transfer instructions.  Whenever
any amount expressed to be due by the terms of this Note is due on any day which
is not a Business Day, the same shall instead be due on the next succeeding day
which is a Business Day and, in the case of any Interest Date which is not the
date on which this Note is paid in full, the extension of the due date thereof
shall not be taken into account for purposes of determining the amount of
Interest due on such date.

 

22.                               CANCELLATION.  After all Principal, accrued
Interest and other amounts at any time owed on this Note have been paid in full,
this Note shall automatically be deemed canceled, shall be surrendered to the
Company for cancellation and shall not be reissued.

 

11

--------------------------------------------------------------------------------


 

23.                               WAIVER OF NOTICE.  To the extent permitted by
law, the Company hereby waives demand, notice, protest and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Subscription Agreement.

 

24.                               GOVERNING LAW, JURISDICTION AND SEVERABILITY. 
This Note shall be construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note shall be governed by, the internal laws of the State of Delaware, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Delaware or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of Delaware. 
The Company hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the State of Illinois for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Nothing contained herein shall be
deemed to limit in any way any right to serve process in any manner permitted by
law.  In the event that any provision of this Note is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law.  Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of this Note.  Nothing contained herein
shall be deemed or operate to preclude the Holder from bringing suit or taking
other legal action against the Company in any other jurisdiction to collect on
the Company’s obligations to the Holder, to realize on any collateral or any
other security for such obligations, or to enforce a judgment or other court
ruling in favor of the Holder.

 

25.                               CERTAIN DEFINITIONS.  For purposes of this
Note, the following terms shall have the following meanings:

 

(a)                                 “Approved Stock Plan” means any employee
benefit plan which has been or hereafter is approved by the Board of Directors
of the Company, pursuant to which the Company’s securities may be issued to any
employee, officer or director for services provided to the Company.

 

(b)                                 “Bloomberg” means Bloomberg Financial
Markets.

 

(c)                                  “Business Day” means any day other than
Saturday, Sunday or other day on which commercial banks in The City of New York
are authorized or required by law to remain closed.

 

(d)                                 “Change of Control” means that the Company,
directly or indirectly, in one or more related transactions, (i) consolidates or
merges with or into (where the Company is not the surviving corporation) another
Person or Persons, or (ii) sells, assigns, transfers, conveys or otherwise
disposes of all or substantially all of the properties or assets of the Company
to another Person, or (iii) allows another Person to make a purchase, tender or
exchange offer that is accepted by the holders of more than the 50% of the
outstanding shares of Voting Stock (not including any shares of Voting Stock
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (iv) consummates a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of the outstanding shares of Voting Stock (not including any
shares of Voting Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock purchase agreement or other business combination), or (v) any “person” or
“group” (as these terms are used for purposes of Sections 13(d) and 14(d) of the
Exchange Act) is or shall become the “beneficial owner” (as

 

12

--------------------------------------------------------------------------------


 

defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 50% of
the aggregate ordinary voting power represented by issued and outstanding Common
Stock, provided that the term “Change of Control” excludes any transaction or
related transactions in which the Holder or any other holder of Notes
participates as “another Person” or “person” or “group” as those terms are used
in this definition.

 

(e)                                  “Change of Control Premium” means (i) 130%
from the Issuance Date through the second anniversary of the Issuance Date,
(ii) 120% after the second anniversary of the Issuance Date through the fourth
anniversary of the Issuance Date and (iii) 100% thereafter.

 

(f)                                   “Closing Bid Price” and “Closing Sale
Price” means, for any security as of any date, the last closing bid price and
last closing trade price, respectively, for such security on the Principal
Market, as reported by Bloomberg, or, if the Principal Market begins to operate
on an extended hours basis and does not designate the closing bid price or the
closing trade price, as the case may be, then the last bid price or last trade
price, respectively, of such security prior to 4:00:00 p.m., New York Time, as
reported by Bloomberg, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last closing bid
price or last trade price, respectively, of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last closing bid
price or last trade price, respectively, of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.).  If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price, as the case may be, of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder.  If the Company and the Holder are unable to
agree upon the fair market value of such security, then such dispute shall be
resolved pursuant to Section 20.  All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

 

(g)                                  “Closing Date” means the date the Company
initially issued Notes pursuant to the terms of the Subscription Agreement.

 

(h)                                 “Convertible Notes” has the meaning ascribed
to such term in the Subscription Agreement, and shall include all notes issued
in exchange thereof or replacement thereof.

 

(i)                                     “Convertible Securities” means any stock
or securities (other than Options) directly or indirectly convertible into or
exercisable or exchangeable for Common Stock.

 

(j)                            “Eligible Market” means the New York Stock
Exchange, LLC, the NYSE Mkt LLC, The NASDAQ Stock Market LLC, or the OTC
Bulletin Board.

 

(k)                         “GAAP” means United States generally accepted
accounting principles, consistently applied.

 

(l)                             “Options” means any rights, warrants or options
to subscribe for or purchase shares of Common Stock or Convertible Securities,
other than those issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with the stock option or
other employee benefit plans of the Company and is Subsidiaries and which are
exercisable at a price not less than the closing price of the Company’s Common
Stock as reported on the Trading Day immediately preceding the date of grant.

 

13

--------------------------------------------------------------------------------


 

(m)                     “Person” means an individual or legal entity, including
but not limited to a corporation, a limited liability company, a partnership, a
joint venture, a trust, an unincorporated organization and a government or any
department or agency thereof.

 

(n)                         “Principal Market” means The NASDAQ Stock Market
LLC.

 

(o)                         “Redemption Notices” means, collectively, the
Trigger Event Redemption Notices and the Change of Control Redemption Notices,
each of the foregoing, individually, a Redemption Notice.

 

(p)                         “Redemption Premium” means (i) in the case of the
Trigger Events described in Section 4(a)(i), (ii) and (v), 130% during the first
twenty-four months that this Note is outstanding and 120% thereafter or (ii) in
the case of the Trigger Events described in Section 4(a)(iii) and (iv), 100%.

 

(q)                         “Redemption Prices” means, collectively, the Trigger
Event Redemption Price and the Change of Control Redemption Price, each of the
foregoing, individually, a “Redemption Price”.

 

(r)                            “Required Holders” means, in the event that there
remains fifteen percent (15%) or more of the original dollar amount of the Notes
issued still outstanding, holders of Notes representing at least fifty percent
(50%) of the aggregate principal amount of the Notes then outstanding; provided,
however that with respect to any change or amendment that may reduce the amount
of principal interest owned on the Notes (which reduction, if any, must be made
pro rata to all Notes) or extend the payment date of any principal in connection
with the Notes shall require the consent of at least 80% of the then-
outstanding principal amount of the Notes.

 

(s)                           “SEC” means the United States Securities and
Exchange Commission.

 

(t)                            “Subscription Agreement” means that certain
Subscription Agreement dated as of August 4, 2014, by and among the Company and
the initial holders of the Notes pursuant to which the Company issued the
Convertible Notes.

 

(u)                         “Trading Day” means any day on which the Common
Stock is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded; provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York Time).

 

(v)                         “Voting Stock” of a Person means capital stock of
such Person of the class or classes pursuant to which the holders thereof have
the general voting power to elect, or the general power to appoint, at least a
majority of the board of directors, managers or trustees of such Person
(irrespective of whether or not at the time capital stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).

 

(w)                       Weighted Average Price” means, for any security as of
any date, the dollar volume-weighted average price for such security on the
Principal Market during the period beginning at 9:30:01 a.m., New York Time (or
such other time as the Principal Market publicly announces is the official open
of trading), and ending at 4:00:00 p.m., New York Time (or such other time as
the Principal

 

14

--------------------------------------------------------------------------------


 

Market publicly announces is the official close of trading) as reported by
Bloomberg through its “Volume at Price” functions, or, if the foregoing does not
apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume- weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by OTC Markets Group Inc.   If the Weighted Average Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Weighted Average Price of such security on such date shall be the
fair market value as mutually determined by the Company and the Holder.  If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 22.  All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination or other similar transaction during the applicable calculation
period.

 

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this 2014 Subordinated Secured
Convertible Pay-In-Kind Note to be duly executed as of the Issuance Date set out
above.

 

 

LIME ENERGY CO.

 

 

 

 

 

By:

 

 

 

Name:

Adam Procell

 

 

Title:

President & Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT I LIME

 

ENERGY CO.

 

CONVERSION NOTICE

 

Reference is made to the 2014 Subordinated Secured Convertible Pay-In-Kind Note
(the “Convertible Note”) issued to the undersigned by LIME ENERGY CO.  (the
“Company”).  In accordance with and pursuant to the Note, the undersigned hereby
elects to convert the Conversion Amount (as defined in the Note) of the Note
indicated below into shares of Common Stock, par value $0.0001 per share (the
“Common Stock”) of the Company, as of the date specified below.

 

Date of Conversion:

 

Aggregate Conversion Amount to be converted:

 

Please confirm the following information:

 

Conversion Price:

 

Number of shares of Common Stock to be issued:

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:

 

Facsimile Number:

 

 

 

Authorization:

 

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

Dated:

 

 

 

 

 

Account Number:

 

(if electronic book entry transfer)

 

 

 

Transaction Code Number:

 

(if electronic book entry transfer)

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs its
transfer agent to issue the above-indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated
[                                         ] from the Company and acknowledged
and agreed to by                                                              .

 

 

LIME ENERGY CO.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------